In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-12-00353-CR
                             _________________

                       KERRY GOODMAN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

________________________________________________________________________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 10-09611
________________________________________________________________________

                         MEMORANDUM OPINION

      Appellant Kerry Goodman appeals from the trial court’s revocation of his

community supervision. In two issues, Goodman contends that his sentence is

disproportionate and unreasonable and, therefore violates both the United States

Constitution and article I, section 13 of the Texas Constitution. We overrule

Goodman’s issues and affirm the trial court’s judgment.




                                        1
                                   Background

      Goodman was indicted for aggravated robbery. Pursuant to a plea bargain

agreement, Goodman pled guilty to the lesser included offense of robbery. See

Tex. Penal Code Ann. § 29.02 (West 2011). The trial court found the evidence

sufficient to find Goodman guilty, but deferred finding him guilty, and placed him

on community supervision for four years. The State subsequently filed a motion to

revoke Goodman’s community supervision. During the revocation hearing,

Goodman pled “true” to three violations of the terms of his community

supervision. Thereafter, the trial court found that Goodman violated the terms of

the community supervision order, found Goodman guilty of the lesser included

offense of robbery, revoked Goodman’s community supervision, and imposed a

sentence of 18 years of confinement.

                                Eighth Amendment

      In Goodman’s first and second issues, he complains that the trial court’s

punishment was unconstitutionally disproportionate and unreasonable under the

Eighth Amendment of the United States Constitution and article I, section 13 of the

Texas Constitution. See U.S. CONST. amend. VIII; see also Tex. Const. art. I, § 13.1


      1
        Goodman also argues that the trial court “unreasonably applied facts” in
violation of article 37.07 of the Texas Code of Criminal Procedure, used
“unverifiable facts” to sentence him, and violated his due process and equal
                                         2
      Goodman did not object when the trial court pronounced sentence and did

not file a motion for new trial. To preserve error for appellate review, the

complaining party must present a timely and specific objection to the trial court,

and obtain a ruling. Tex. R. App. P. 33.1(a). A party’s failure to object with

specificity to an alleged disproportionate or cruel and unusual sentence in the trial

court or in a post-trial motion waives any error for the purposes of appellate

review. Rhoades v. State, 934 S.W.2d 113, 119-20 (Tex. Crim. App. 1996); Noland

v. State, 264 S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d).

Because Goodman did not raise any objections when the trial court sentenced him,

and because he subsequently did not file any post-sentence motions complaining

about the alleged excessive sentence, we hold that he has waived this complaint.

      Even had Goodman preserved his complaint for appellate review, his 18-

year sentence is within the statutorily authorized range of punishment for the

offense of second degree robbery. See Tex. Penal Code Ann. §§ 12.33, 29.02

(West 2011). Generally, we will not disturb a sentence that is within the statutory

range of punishment. See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App.

1984). In addition, a punishment that is within the statutory range for the offense is


protection rights under the United States and Texas Constitution. Appellant cites
no relevant authority to support this argument. See Tex. R. App. P. 38.1(i).

                                          3
generally not excessive or unconstitutionally cruel or unusual under the Texas

Constitution or the United States Constitution. See Kirk v. State, 949 S.W.2d 769,

772 (Tex. App.—Dallas 1997, pet. ref’d); see also Jackson v. State, 989 S.W.2d
842, 846 (Tex. App.—Texarkana 1999, no pet.). Additionally, the record contains

no evidence “reflecting sentences imposed for similar offenses on criminals in

Texas or other jurisdictions by which to make a comparison” in evaluating

Goodman’s disproportionate sentence claim.2 See Jackson, 989 S.W.2d at 846. We

overrule Goodman’s two issues and affirm the trial court’s judgment.

      AFFIRMED.


                                                ___________________________
                                                     CHARLES KREGER
                                                          Justice

Submitted on March 19, 2013
Opinion Delivered May 8, 2013
Do not publish

Before Gaultney, Kreger and Horton, JJ.




      2
        Goodman asks this Court to abate the appeal for a hearing to allow him to
gather information regarding sentences imposed for similar offenses on criminals
in Texas or other jurisdictions. Goodman cites no applicable authority to support
this proposition. See Tex. R. App. P. 38.1(i).
                                          4